Exhibit 10.2.8

          THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of this
          day of                                    , 2005, between 724
SOLUTIONS INC. (the “Corporation”) and [Insert Name of Director or Officer] (the
“Indemnified Party”).

RECITALS:

The Board of Directors of the Corporation (the “Board”) and the Governance,
Nomination, Human Resources and Compensation Committee of the Board have
determined that the Corporation should act to assure the Indemnified Party of
reasonable protection through indemnification against risks of claims and
actions arising out of service to and activities on behalf of the Corporation
and its subsidiaries, to the extent permitted by law.

NOW THEREFORE the parties agree as follows:

1.

Indemnification.  The Corporation will indemnify and save harmless the
Indemnified Party to the fullest extent permitted by applicable law:

 

 

 

 

1.1

from and against all Expenses (as defined below) reasonably sustained or
incurred by the Indemnified Party in respect of any civil, criminal,
administrative, investigative or other Proceeding (as defined below), whether or
not brought by the Corporation, to which the Indemnified Party is made a party
by reason of being or having been a director or officer of the Corporation; and

 

 

 

 

1.2

from and against all Expenses reasonably sustained or incurred by the
Indemnified Party as a result of serving as a director or officer of the
Corporation in respect of any act, matter, deed or thing whatsoever made, done,
committed, permitted or acquiesced in by the Indemnified Party as a director or
officer of the Corporation, whether before or after the effective date of this
Agreement and whether or not related to a Proceeding brought by the Corporation.

 

 

 

 

1.3

Except and to the extent limited by applicable law, this indemnity will apply
without reduction regardless of whether the Indemnified Party committed any
fault or omitted to do anything that the Indemnified Party ought to have done. 
The Corporation hereby agrees to indemnify the Indemnified Party to the fullest
extent permitted by law, even if such indemnification is not specifically
authorized by the other provisions of this Agreement, the Corporation’s
organizational documents or by statute.  In the event of any change after the
date of this Agreement in any applicable law, statute or rule that expands the
right of the Corporation to indemnify a member of its Board of Directors or an
officer, it is the intent of the parties hereto that the Indemnified Party shall
enjoy by this Agreement the greater benefits afforded by such change.  In the
event of any change after the date of this Agreement in any applicable law,
statute or rule that narrows the right of the Corporation to indemnify a member
of its Board of Directors or an officer, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder except as specifically limited by the terms hereof.




 

1.4

The indemnification provided by this Agreement shall be in addition to and shall
not diminish any rights to which the Indemnified Party may be entitled under the
Corporation’s organizational documents, any agreement, any vote of shareholders
or disinterested directors, applicable law, or otherwise.  The indemnities in
this Agreement also apply to the Indemnified Party in respect of his or her
service at the Corporation’s request as (a) an officer or director of another
corporation, or (b) a similar role with another entity, including a partnership,
trust, joint venture or other unincorporated entity, in each case, whether or
not a subsidiary of the Corporation.  The indemnification provided under this
Agreement shall continue as to the Indemnified Party for any action such
Indemnified Party took or did not take while serving in an indemnified capacity
even though the Indemnified Party may have ceased to serve in such capacity.

 

 

 

 

1.5

Any other provision herein to the contrary notwithstanding, the Corporation
shall not be obligated pursuant to the terms of this Agreement to indemnify the
Indemnified Party for expenses and the payment of profits arising from the
purchase and sale by the Indemnified Party of securities in violation of Section
16(b) of the U.S. Securities Exchange Act of 1934, as amended, the Securities
Act (Ontario), or any similar successor statute.

 

 

 

 

1.6

The Corporation and the Indemnified Party acknowledge that in certain instances,
the federal state or provincial laws of the U.S. or Canada, or applicable public
policy, may prohibit the Corporation from indemnifying its directors under this
Agreement or otherwise.  The Indemnified Party understands and acknowledges that
the Corporation has undertaken or may be required in the future to undertake
with the U.S. Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Corporation’s rights under public policy to indemnify the Indemnified Party.

 

 

 

 

“Expenses” means all costs, charges, damages, awards, settlements, liabilities,
fines, penalties, statutory obligations, professional fees and other expenses of
whatever nature or kind.

 

 

 

 

“Proceeding” will include a claim, demand, suit, proceeding, inquiry, hearing,
discovery or investigation, of whatever nature or kind, whether anticipated,
threatened, pending, commenced, continuing or completed, and any appeal or
appeals therefrom.

 

 

 

2.

Presumptions/Knowledge.

 

 

 

 

2.1

For purposes of any determination hereunder, the Indemnified Party will be
deemed, subject to compelling evidence to the contrary, to have acted in good
faith and in the best interests of the Corporation.  For purposes of this
Agreement, the termination of any Proceeding by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that the
Indemnified Party did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.  In connection with any determination by the
Corporation or otherwise as to whether the Indemnified Party is entitled to be
indemnified hereunder, the burden of proof shall be on the Corporation to
establish that the Indemnified Party is not so entitled.

 

 

 

 

2.2

The knowledge and/or actions, or failure to act, of any other director, officer,
agent or employee of the Corporation or any other entity will not be imputed to
the Indemnified Party for purposes of determining the right to indemnification
under this Agreement.

 

 

 

 

2.3

The Corporation will have the burden of establishing that any Expense it wishes
to challenge is not reasonable.

- 2 -




 

3.

Notice by Indemnified Party.  As soon as is practicable, upon the Indemnified
Party becoming aware of any Proceeding which may give rise to indemnification
under this Agreement, the Indemnified Party will give written notice to the
Corporation.  Failure to give notice in a timely fashion will not disentitle the
Indemnified Party to any rights provided hereby.

 

 

 

 

4.

Investigation by Corporation.  The Corporation may conduct any investigation it
considers appropriate of any Proceeding of which it receives notice under
section 3, and will pay all costs of that investigation.  The Indemnified Party
will, acting reasonably, co-operate fully with the investigation provided that
the Indemnified Party will not be required to provide assistance that would
materially prejudice his or her defense.  As compensation therefor, the
Indemnified Party will be compensated by the Corporation at the rate of $2,000
(U.S.) per day (or partial day) plus reasonable out-of-pocket Expenses actually
incurred, provided that the Indemnified Party will not be entitled to the per
diem if he/she is employed as an officer of the Corporation when co-operation is
provided.

 

 

 

 

5.

Payment for Expenses of a Witness or Named Party.  Notwithstanding any other
provision of this Agreement, to the extent that the Indemnified Party is, by
reason of the fact that the Indemnified Party is or was a director or officer of
the Corporation or of another entity at the Corporation’s request, a witness,
participant or a named party in a Proceeding, the Corporation will pay to the
Indemnified Party all out-of-pocket Expenses actually and reasonably incurred by
the Indemnified Party or on the Indemnified Party’s behalf in connection
therewith.  As compensation therefor, the Indemnified Party will also be
compensated by the Corporation at the rate of $2,000 (U.S.) per day (or partial
day) provided that the Indemnified Party will not be entitled to the per diem if
he/she is employed as an officer of the Corporation when co-operation is sought.

 

 

 

 

 

In circumstances where the Indemnified Party is a named Party in a Proceeding,
the Indemnified Party will repay to the Corporation, all such per diem
compensation paid to him or her to the extent that it is determined, by a court
of competent jurisdiction, that the Indemnified Party is not entitled to
indemnification under this Agreement.

 

 

 

 

6.

Expense Advances.  To the fullest extent permitted by applicable law, the
Corporation will, upon request by the Indemnified Party, make advances (“Expense
Advances”) to the Indemnified Party of all Expenses incurred by the Indemnified
Party for which the Indemnified Party seeks indemnification under this Agreement
before the final disposition of the relevant Proceeding.  In connection with
such requests, the Indemnified Party will provide the Corporation with a written
affirmation of the Indemnified Party’s good faith belief that the Indemnified
Party is legally entitled to indemnification, along with sufficient particulars
of the Expenses to be covered by the proposed Expense Advance to enable the
Corporation to make an assessment of its reasonableness, and whether it is
required by the terms of this Agreement.  The Indemnified Party’s entitlement to
such Expense Advances will include those Expenses incurred in connection with
any Proceeding by the Indemnified Party against the Corporation seeking an
adjudication or award pursuant to this Agreement.  The Corporation will make
payment to the Indemnified Party within 20 days after the Corporation has
received the foregoing information from the Indemnified Party.  All Expenses for
which indemnification is sought must be reasonable.

 

 

 

 

 

The Indemnified Party will repay to the Corporation, all Expense Advances not
actually required, and all Expense Advances if and to the extent that it is
determined, by a court of competent jurisdiction, that the Indemnified Party is
not entitled to indemnification under this Agreement.

- 3 -




 

7.

Indemnification Payments.  With the exception of Expense Advances which are
governed by section 6, the Corporation will pay to the Indemnified Party any
amounts to which the Indemnified Party is entitled hereunder promptly upon the
Indemnified Party providing the Corporation with reasonable details of the
claim.

 

 

 

 

8.

Selection of Legal Counsel.  In the event the Corporation shall be obligated
hereunder to pay the Expenses in connection with a Proceeding, the Corporation
shall be entitled to assume the defense of such Proceeding, with counsel
approved by the Indemnified Party (which such approval shall not be unreasonably
withheld), upon the delivery to the Indemnified Party of written notice of its
election to do so.  After delivery of such notice, approval of such counsel by
the Indemnified Party and the retention of such counsel by the Corporation, the
Corporation will not be liable to the Indemnified Party under this Agreement for
any fees of counsel subsequently incurred by the Indemnified Party with respect
to the same Proceeding; provided that, (i) the Indemnified Party shall have the
right to employ the Indemnified Party’s counsel in any such Proceeding at the
Indemnified Party’s expense and (ii) if (A) the employment of counsel by the
Indemnified Party has been previously authorized in writing by the Corporation,
(B) the Indemnified Party shall have reasonably concluded that there is a
conflict of interest between the Corporation and the Indemnified Party in the
conduct of any such defense, or (C) the Corporation shall not continue to retain
such counsel to defend such Proceedings, then the fees and expenses of the
Indemnified Party’s counsel shall be at the expense of the Corporation. 
However, in no event will the Corporation be liable hereunder for the expenses
of more than one counsel representing the Indemnified Party.  The Corporation
shall have the right to conduct such defense as it sees fit in its sole
discretion.  A conflict of interest will be deemed to exist if the Indemnified
Party reasonably believes that his or her legal position or reputation could be
adversely affected without independent representation.

 

 

 

 

9.

Settlement.  The parties will act reasonably in pursuing the settlement of any
Proceeding.  The Corporation may not negotiate or effect a settlement of claims
against the Indemnified Party without the consent of the Indemnified Party,
acting reasonably.  The Indemnified Party may negotiate and effect a settlement
without the consent of the Corporation, but the Corporation will not be liable
for any settlement agreed upon without its prior written consent.

 

 

 

 

10.

Directors’ & Officers’ Insurance.  The Corporation shall obtain and maintain a
directors’ and officers’ liability insurance policy that has been approved by
the Board.  The Corporation will provide to the Indemnified Party a copy of each
policy of insurance providing the coverages contemplated by this
section promptly after coverage is obtained, and will promptly notify the
Indemnified Party if the insurer cancels, makes material changes to coverage or
refuses to renew coverage (or any part of the coverage).

 

 

 

 

11.

Arbitration.  All disputes, disagreements, controversies or claims arising out
of or relating to this Agreement, including, without limitation, with respect to
its formation, execution, validity, application, interpretation, performance,
breach, termination or enforcement will be determined by arbitration before a
single arbitrator under the Arbitration Act, 1991 (Ontario).

 

 

 

 

12.

Tax Adjustment.  Should any payment made pursuant to this Agreement, including
the payment of insurance premiums or any payment made by an insurer under an
insurance policy, be deemed to constitute a taxable benefit or otherwise be or
become subject to any tax or levy, then the Corporation will pay any amount
necessary to ensure that the amount received by or on behalf of the Indemnified
Party, after the payment of or withholding for tax, fully reimburses the
Indemnified Party for the actual cost, expense or liability incurred by or on
behalf of the Indemnified Party.

- 4 -




 

13.

Cost of Living Adjustment.  The $2,000 (U.S.) per diem payable pursuant to
sections 4 and 5 will be adjusted to reflect changes from January 1, 2006 in the
All-items Cost of Living Index for Toronto prepared by Statistics Canada or any
successor index or government agency.

 

 

 

 

14.

Subrogation.  In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnified Party, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.

 

 

 

 

15.

Governing Law.  This Agreement will be governed by the laws of [Ontario][New
York].

 

 

 

 

16.

Survival.  The obligations of the Corporation under this Agreement will continue
until the later of (a) six years after the Indemnified Party ceases to be a
director or officer of the Corporation or any other entity in which he or she
serves in a similar capacity at the request of the Corporation and (b) one year
after the final termination of all Proceedings with respect to which the
Indemnified Party is entitled to claim indemnification hereunder.

 

 

 

 

17.

No Construction as Employment Agreement.  Nothing contained in this Agreement
shall be construed as giving the Indemnified Party any right to be retained in
the employ of the Corporation or any of its subsidiaries.

 

 

 

 

18.

Severability.  The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including, without limitation, any provision
within a single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law. 
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

 

 

 

19.

Successors and Assigns.  The Corporation shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Corporation, by written agreement in form and substance satisfactory to the
Indemnified Party, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporation would be required to
perform if no such succession had taken place.  This Agreement shall continue in
effect with respect to any Proceeding or Expenses regardless of whether the
Indemnified Party continues to serve as a director, officer, employee, agent,
controlling person, or fiduciary of the Corporation or of any other enterprise,
including, without limitation, subsidiaries of the Corporation, at the
Corporation’s request.

 

 

 

 

20.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors,
assigns, including, without limitation, any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Corporation, spouses, heirs, and personal and
legal representatives.

- 5 -




 

21.

Amendment and Termination. Any term hereof may be amended (either generally or
in a particular instance and either retroactively or prospectively) only with
the written consent of the Corporation and the Indemnified Party.  Any amendment
so effected shall be binding upon the Corporation, the Indemnified Party and all
of their respective successors and assigns whether or not such person or entity
entered into or approved such amendment or waiver.  The observance of any term
hereof may be waived by a party with respect to its own interests (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the party so waiving the observance of such
term.  In no event shall such waiver of any rights hereunder constitute the
waiver of such rights in any future instance unless the waiver so specifies in
writing.

- 6 -




          IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

724 SOLUTIONS INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Witness

 

 

Name of Director or Officer:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Witness Name

 

 

 

- 7 -